Name: Eleventh Commission Directive 75/267/EEC of 24 April 1975 amending the Annexes to the Council Directive of 23 November 1970 concerning additives in feedingstuffs
 Type: Directive
 Subject Matter: nan
 Date Published: 1975-05-08

 Avis juridique important|31975L0267Eleventh Commission Directive 75/267/EEC of 24 April 1975 amending the Annexes to the Council Directive of 23 November 1970 concerning additives in feedingstuffs Official Journal L 118 , 08/05/1975 P. 0045 - 0047 Greek special edition: Chapter 03 Volume 12 P. 0089 ++++( 1 ) OJ NO L 270 , 14 . 12 . 1970 , P . 1 . ( 2 ) OJ NO L 19 , 24 . 1 . 1975 , P . 58 . ELEVENTH COMMISSION DIRECTIVE OF 24 APRIL 1975 AMENDING THE ANNEXES TO THE COUNCIL DIRECTIVE OF 23 NOVEMBER 1970 CONCERNING ADDITIVES IN FEEDINGSTUFFS ( 75/267/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY ; HAVING REGARD TO THE COUNCIL DIRECTIVE OF 23 NOVEMBER 1970 ( 1 ) CONCERNING ADDITIVES IN FEEDINGSTUFFS , AS LAST AMENDED BY THE TENTH COMMISSION DIRECTIVE OF 20 DECEMBER 1974 ( 2 ) AND IN PARTICULAR ARTICLE 6 ( 1 ) ( A ) THEREOF ; WHEREAS THE ABOVEMENTIONED DIRECTIVE PROVIDES FOR THE CONTENT OF THE ANNEXES TO BE SUBJECT TO CONSTANT REVISION IN THE LIGHT OF THE DEVELOPMENT OF SCIENTIFIC AND TECHNICAL KNOWLEDGE ; WHEREAS THE ANTIBIOTIC BACITRACIN-METHYLENE-DISALICYLATE AND ALSO A NEW USE OF ZINC-BACITRACIN HAVE BEEN SUCCESSFULLY INVESTIGATED IN CERTAIN MEMBER STATES ; WHEREAS IT IS DESIRABLE TO AUTHORIZE THESE SUBJECT TO CERTAIN CONDITIONS , AT LEAST AT NATIONAL LEVEL UNTIL THEY ARE PERMITTED AT COMMUNITY LEVEL ; WHEREAS IT IS DESIRABLE FOR THE SAME REASONS TO AUTHORIZE , SUBJECT TO CERTAIN CONDITIONS , AT NATIONAL LEVEL THE COCCIDIOSTAT 3,5-DINITROSALICYLIC ACID ( 5-NITROFURFURYLIDENE ) HYDRAZIDE AND ALSO SOME DEFINED MIXTURES OF CERTAIN COCCIDIOSTATS ALREADY INCLUDED IN ANNEXES I OR II TO THE DIRECTIVE ; WHEREAS THE MEASURES PROVIDED FOR IN THIS DIRECTIVE ARE IN ACCORDANCE WITH THE OPINION OF THE STANDING COMMITTEE FOR FEEDINGSTUFFS , HAS ADOPTED THIS DIRECTIVE : ARTICLE 1 ANNEX II TO THE COUNCIL DIRECTIVE OF 23 NOVEMBER 1970 CONCERNING ADDITIVES IN FEEDINGSTUFFS IS AMENDED AS FOLLOWS : I . PART A " ANTIBIOTICS " 1.1 . ITEM NO 15 " ZINC-BACITRACIN " IS AMENDED BY THE ADDITION OF THE FOLLOWING : ( SEE O.J . NO L 118 OF 8 . 5 . 75 ) 1.2 . THE FOLLOWING ITEM IS ADDED : ( SEE O.J . ) 2 . IN PART B " COCCIDIOSTATS AND OTHER MEDICINAL SUBSTANCES " THE FOLLOWING ITEMS ARE ADDED : ( SEE O.J . ) ARTICLE 2 THE MEMBER STATES SHALL , NOT LATER THAN 1 SEPTEMBER 1975 , BRING INTO FORCE THE LAWS , REGULATIONS OR ADMINISTRATIVE PROVISIONS NECESSARY TO COMPLY WITH THIS DIRECTIVE . THEY SHALL FORTHWITH INFORM THE COMMISSION THEREOF . ARTICLE 3 THIS DIRECTIVE IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 24 APRIL 1975 . FOR THE COMMISSION P . J . LARDINOIS MEMBER OF THE COMMISSION